DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10, 12-15, and 17 are pending and under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the claim requires “wherein the at least one rigid plate comprises: a first plate that reinforces . . . and two second plates that reinforce . . . “ while claim 1 requires “the at least one rigid plate further comprises at least two plates . . . “ and as such, claim 3 does not require every limitation of claim 1 as drafted since it appears to substitute subject matter. 
As discussed in MPEP 608.01(n), “[f]ollowing the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.” 
Claims 4-5 and 17 are also rejected due to their dependence upon claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago et al. (US 2016/0046044), hereinafter Santiago, in view of Nicholls et al. (US Patent No. 3,979,249), hereinafter Nicholls.  
Regarding claims 1 and 6, Santiago discloses a composite material molding jig comprising: (a) a tube having flexibility (‘bladder’ 308 – not illustrated, prior to reinforcement, par. 0071-0073); and (b) at least one rigid plate (‘reinforcement’) which reinforces the strength of the tube at least partially (par. 0041-0046, 0054-0058, 0060-0068 all explain that the reinforcement take up less than the full cross-section of each side of the bladder as illustrated in at least Fig. 4 thus reinforcing the strength “partially” as in claim 1), and wherein the tube has the capability to be used in a state where air is introduced inside the tube (bladder) (par. 0051) as this is a functional limitation implied by the intended use.
Santiago further discloses (as in old claim 2/claim 1 as amended) that the at least one rigid plate includes at least two plates placed with at least one clearance (par. 0042-0043 explain that the length and width can be made shorter than the length/width of the bladder as illustrated in Figs. 4-6). 
Additionally, as explained in par. 0057 and as shown in Fig. 4, the first end reinforcement (428) and second end reinforcement (430) run across the structure in a manner perpendicular to a length direction of the tube (across the width), and suppress deformation of the tube in a manner as explained (par. 0073-0074) while allowing deformation in certain other desired manners as is also explained. 
Santiago does not explicitly disclose that the rigid plate reinforcement is made up of a metal or carbon fiber reinforced plastic as now required in claim 1, instead discussing that the material is an aramid or fiberglass material (par. 0041, 0046), or the embedding of the reinforcement into the bladder as in claim 6. 
However, Nicholls discloses a similar apparatus to that of Santiago above, in that it has reinforcements within an elastomeric sheet (Nicholls, abstract) and is used to produce a “shaping former” (Nicholls, 1:10-1:25). Nicholls further discloses completely embedding rigid reinforcement layers within the elastomeric sheet (Nicholls, Fig. 2 showing reinforcements 11-16 within elastomeric bag 9 as in 2:27-2:35). Nicholls further discloses that the reinforcement layers can be made of glass fiber (fiberglass) or carbon fiber (1:40-1:43) demonstrating that carbon fibers would have been substitutable for the disclosed fiberglass material of Santiago above. One of ordinary skill in the art would have had a reasonable expectation of success from incorporating either fiberglass or carbon fiber as reinforcements, in view of the specific teachings of Nicholls. 
Additionally, one of ordinary skill in the art would have had a reasonable expectation of success from incorporating the techniques of Nicholls into the above apparatus of Santiago because both are involved in the production of similar “molds”/”mandrels” to produce materials on the outer surface of the mold/mandrel. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the reinforcements above are “completely embedded” in the elastomeric bladder of Santiago above, as is shown by Nicholls and additionally specify that they are made up of a carbon fiber reinforcement material as Nicholls demonstrates that such a material is a suitable alternative to fiberglass for reinforcement of a similar type of bladder material. 
Regarding claim 3, Santiago/Nicholls discloses the subject matter of claim 1, and further discloses that the composite material molding jig supports a structure during curing (Santiago, par. 0081-0083, 0088), the composite material structure has an elongated structure (202) and a panel (122) (Fig. 2), the elongated structure (202) having a hat-shaped cross section (par. 0034), with a “cap” (top) and two “webs” (sides) (as shown in Fig. 2, with the top (cap) and sides (webs) unlabeled but a part of elongated structure 202), the elongated structure (202) being placed on the panel (122), the composite material molding jig supporting an inside of the elongated structure (Figs. 4/6 each show an example bladder which would go inside the structure of Fig. 2 during forming in accordance with par. 0049, 0088), and wherein the at least one rigid plate includes a first plate (620) (Fig. 6) which reads on the first part of the tube with respect to the cap (606) of the elongated structure, and two second plates (621) (Fig. 6) (par. 0065) which would support the insides of the “webs” (sides of the trapezoid/hat, 610, 612) as is required in the claim.   
Regarding claim 4, Santiago/Nicholls discloses the subject matter of claim 3, but does not appear to explicitly disclose omitting a rigid plate from the panel side of the bladder, but does explain (Santiago, par. 0050-0053) that the bladder can be made of any number of shapes with any number of reinforcements covering a partial portion of the structure. As such, one of ordinary skill in the art would have found it obvious to have modified the above to have specified that in one embodiment, there is no added reinforcement to the bladder along a surface of the bladder as is required by the claim under BRI. 
Regarding claim 5, Santiago/Nicholls discloses the subject matter of claim 3, and in Santiago, Fig. 5, which shows the bottom of Fig. 4, there appears to be at least one third plate (502) as a reinforcing panel located on the bottom (panel side) of the structure. Additionally, as explained in Santiago, par. 0050-0053, the bladder can be made with any number of reinforcements covering a partial portion of the structure. It has been held that the duplication/separation of parts supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are multiple plates making up the reinforcement of a given side of the structure, with gaps in between as desired and as explained in par. 0050-0053 above as to partially cover the surface. 
Regarding claims 7-8, Santiago/Nicholls discloses the subject matter of claim 1, and further discloses either embedding part of the reinforcements (Santiago, par. 0041) as in claim 7, or placing the reinforcements to stick to an inner surface of the bladder (par. 0046) as in claim 8.  
Regarding claim 9, Santiago/Nicholls discloses the subject matter of claim 1, and further discloses that the tube (bladder) is made of an elastomer (rubber) (Santiago, par. 0071-0072) and the rigid plate (reinforcement) is made of a composite material which is a resin reinforced by fibers (par. 0041, 0046), and this is also met above by Nicholls as noted in claim 1. 
Regarding claims 10 and 17, Santiago/Nicholls discloses the composite material molding jig as in claims 1/3 above, and further discloses a method of using the composite material molding jig as to produce a composite material structure having a two-dimensional closed surface (Santiago, Fig. 2, par. 0033, 0049, 0088) where the “two-dimensional closed surface” is interpreted as the interface between composite ply (122) and stiffener (202) as shown in Fig. 2.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago (US 2016/0046044) in view of Nicholls (US Patent No. 3,979,249) as applied to claims 10-11 above, and further in view of Allen et al. (US Patent No. 6,458,309), hereinafter Allen.
Regarding claim 12, Santiago/Nicholls discloses the subject matter of claims 10-11 as discussed above, but does not explicitly disclose the steps as recited in the claimed invention for forming a panel using the bladder. 
However, Allen discloses a similar method/apparatus to that of Santiago above, in that Allen produces an article (10) using a VARTM molding method and an interior “jig” (36) (Allen, 6:18-6:57, 7:1-7:29). 
Allen further discloses (a) laminating first prepreg sheets or first fiber sheets for a panel on a mold (“first uncured composite layer” 34) (Allen, 6:18-6:34); (b) placing a composite material molding jig on which second prepreg sheets or second fiber sheets for a reinforcement of the panel (or the ‘elongated structure’ portion as in claim 3 above) (Allen, 7:1-7:29, resulting in the same arrangement as is claimed); (c) bagging the laminated (tacked) first and second prepreg sheets or fiber sheets by covering them with a bagging film and decompressing an area covered with the bagging film, with the interior of the hollow mandrel being open to the atmosphere (Allen, 7:30-7:54); (d) producing the composite material structure by thermally curing the uncured resin after the bagging (Allen, 7:55-8:4); and (e) removing the composite material molding jig from the composite structure after the curing (Allen, 8:8-8:9 discusses this aspect specifically of removing the jig from the composite structure). 
One of ordinary skill in the art would have found it obvious to have applied these method steps to the disclosure of the molding jig above from Santiago as both Allen and Santiago use similar “molding jigs” which are interior to the plies and force them outwards, acting as the interior molding surface to plies that are applied to the outer surface of the jig. Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques from Allen into the disclosure of Santiago above, as to form a different type of stringer with a similar type of jig. Accordingly, one of ordinary skill in the art would have found it obvious to have modified the above from Santiago to further specify that the method steps are performed as described in Allen for producing a composite structure, as is claimed. 
Regarding claim 13, Santiago/Nicholls/Allen discloses the subject matter of claim 12 as discussed above, and further discloses placing of a rigid positioning jig (“throw in block” 52) within the mandrel and pulling the block out of the jig (Allen, 9:17-9:19) after the curing of the material (as explained fully in Allen, 9:11-9:55). It would have been obvious to one of ordinary skill in the art to have combined these limitations with the above limitations, for the same reasons as set forth in claim 12 above. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Santiago (US 2016/0046044) in view of Nicholls (US Patent No. 3,979,249) and Allen (US Patent No. 6,458,309) as applied to claim 12 above, and further in view of Herbert, Jr (US Patent No. 5,087,193).
Regarding claims 14-15, Santiago//Nicholls/Allen discloses the subject matter of claim 12, and further suggests that the fiber sheets for the mold and the second fiber sheets are tacked (laminated) at the same time to the molding jigs since they are not compressed until after both sections of preform have been assembled together as explained above in claim 12, under the vacuum bag, but does not explicitly disclose the injection of resin as to further impregnate the fiber material as required in claims 14-15, even though the prepreg resin is thermosetting as described above. 
However, Herbert discloses a similar method to that of Allen above in that Herbert, within a flexible mold and a rigid mold, under a vacuum, also injects a resin into the mold under similar conditions to that of Allen above (Herbert, abstract, 6:9-6:23), thus demonstrating that this was known in the art for the production of similar composite components and thus one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated this step into the process of Santiago/Allen above. Accordingly, one of ordinary skill in the art would have found it obvious to have injected a resin into the structure at the portion where it would flow through the structure further impregnating the fibers within the structure as is claimed. 
With respect to the simultaneous nature of the steps above (as implied by “while” in the claim), it would have been obvious to one of ordinary skill in the art to have performed the steps at any convenient timing as required by the process being conducted, and the above “components” making up the requirements of the claim, are produced in a way that would allow for one of ordinary skill in the art to have produced them separately, but also at the same time (‘while’), for assembling further together afterwards under the vacuum bag. Accordingly, it would have further been obvious to one of ordinary skill in the art to have produced the parts making up the above as is claimed at the same time as to save the overall time required to produce the composite material product. 
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the references do not teach claim 1 as amended. 
In response, it is pointed out that the newly-added limitations as outlined in the remarks are inherent, as this reflects an intended use of the claimed apparatus. See MPEP 2114. The deformation caused could be either inward or outward, depending on the desired application. As such, the rejections are maintained as outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742